Case 2:20-cv-00991-JLB-NPM Document 18 Filed 09/13/21 Page 1 of 2 PageID 96




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

UNITED STATES,

             Plaintiff,

v.                                                Case No: 2:20-cv-991-JLB-NPM

LIONEL PEQUENO and ALECIA
GALLEGOS,

             Defendants.


                                       ORDER

      On August 1, 2021, the Magistrate Judge entered a Report and

Recommendation (“R&R”) recommending that the United States of America’s

motion for default judgment (Doc. 16) be granted. (Doc. 17.) No objections have

been filed and the time to do so has expired. A district judge may accept, reject, or

modify the magistrate judge’s R&R. 28 U.S.C. § 636(b)(1). In the absence of

objections, a district judge is not required to review the factual findings in the

report de novo, but legal conclusions are reviewed de novo even without an

objection. Id.; Cooper-Houston v. S. Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994);

Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993).

      After an independent review of the record, and noting that Defendants have

not objected, the Court agrees with the R&R. Accordingly, the Report and

Recommendation (Doc. 17) is ADOPTED and made part of this Order. The motion

for default judgment (Doc. 16) is GRANTED. The Clerk is DIRECTED to enter

final default judgment against Lionel Pequeno and Alecia Gallegos as follows:
Case 2:20-cv-00991-JLB-NPM Document 18 Filed 09/13/21 Page 2 of 2 PageID 97




judgment against Lionel Pequeno in the amount of $296,310.27 as of May 15, 2021,

plus statutory interest under 26 U.S.C. §§ 6621, 6622 until paid; and the federal tax

liens against Lionel Pequeno for the tax years 2008, 2010, 2011, and 2012 are valid

and enforceable against the property located at 410 F Road, LaBelle, Florida. 1 The

Clerk is further directed to close the file.

      ORDERED at Fort Myers, Florida, on September 13, 2021.




      1   “A default judgment must not differ in kind from, or exceed in amount,
what is demanded in the pleadings.” Fed. R. Civ. P. 54(c). Here, the Complaint
sought a sum of “$290,819.26 as of September 30, 2020, plus further interest and
statutory additions including penalties as allowed by law.” (Doc. 1 at 6.) The
motion for default judgment, however, requests “$296,310.27, as of May 15, 2021
. . . .” (Doc. 16 at 10.) Even so, the motion for default judgment and accompanying
exhibits make clear that the larger figure (i.e., $296,310.27) is attributable to
additional interest and statutory additions as of May 15, 2021. (Id. at 4; Doc. 16-1
at 4, ¶ 9; Doc. 16-6.) Thus, the $296,310.27 sum does not violate Federal Rule of
Civil Procedure 54(c). United States v. Carlson, No. 1:16-cv-2013-AT, 2016 WL
7015694, at *2 n.2 (N.D. Ga. Oct. 26, 2016); United States v. Wagner, No. 2:16-cv-
292-FtM-38MRM, 2016 WL 4473471, at *3 (M.D. Fla. Aug. 3, 2016), adopted 2016
WL 4441533 (M.D. Fla. Aug. 23, 2016).



                                         -2-
